DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on March 29, 2022 has been fully considered. The amendment to instant claims 1, 8 and addition of new claims 11-17 are acknowledged. Specifically, claim 1 has been amended to include limitations of the composition comprising aluminum hydroxide, wherein the base polymer is a mixture of two or more kinds selected from the group consisting of polyethylene, polypropylene, an ethylene-propylene-diene copolymer, an ethylene- alpha olefin copolymer, an ethylene-vinyl acetate copolymer, and an ethylene-acrylic ester copolymer, wherein the content of magnesium hydroxide is equal to or more than 5 parts by mass to equal to or less than 20 parts by mass relative to 100 parts by mass of the base polymer, wherein the content of calcium carbonate is equal to or more than 5 parts by mass to equal to or less than 30 parts by mass relative to 100 parts by mass of the base polymer, wherein the aluminum hydroxide and the magnesium hydroxide are blended as a flame retardant. These limitations were not previously presented and were taken from instant specification ([0013]-[0018], Table 1). In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  Claims 1-4, 8-10, 12-15, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4. As currently amended, instant claims 1 and 8 recite limitations of the content of magnesium hydroxide is equal to or more than 5 parts by mass to equal to or less than 20 parts by mass, and the content of calcium carbonate is equal to or more than 5 parts by mass to equal to or less than 30 parts by mass, relative to 100 parts by mass of the base polymer. However, there is a lack of antecedent basis for those limitations, since the composition is cited as comprising a base polymer and aluminum hydroxide only.

5. Claims 13, 15 and 17 recite the limitation of the base polymer being a terpolymer in which another monomer is added. However, the base polymer of claims 1, 8 and 11 includes ethylene-propylene-diene copolymer, which is already a terpolymer; it is not clear what is assumed by “another monomer” and how another monomer can be added to the ethylene-propylene-diene terpolymer to produce another terpolymer.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.  Claim 11 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Setogawa et al (US 2018/0158571), as evidenced by Yamada (US 2011/0197472).

7. Setogawa et al discloses a halogen-free flame retardant composition comprising:
A) a base polymer comprising a combination of ethylene-vinyl acetate copolymer and polyethylene (Abstract) and
B) a halogen-free flame retardant comprising magnesium hydroxide or aluminum hydroxide ([0033]), wherein said flame retardant can be used alone ([0034]).

Specific examples 11 and 22 recite a composition a combination of ethylene-vinyl acetate copolymer and polyethylene, and further aluminum hydroxide as the halogen-free flame retardant. Examples 11 and 22 show zero amount of magnesium hydroxide and zero amount of calcium carbonate.
The exemplified polyethylene is a commercial product Excellen GMH GH030 (see [0075]). As evidenced by Yamada, the commercial product Excellen GMH GH030 is an ethylene-alpha olefin copolymer (see [0120] of Yamada).
Therefore, the specific examples 11 and 22 appear to show the combination of ethylene-vinyl acetate copolymer with ethylene-alpha olefin copolymer as the base polymer component A).

8.  Though Setogawa et al does not explicitly recite oxygen index of the composition, since the composition of Setogawa et al is essentially the same as that claimed in instant invention, therefore, the composition of Setogawa et al will inherently comprise, or alternatively, would be reasonably expected to comprise oxygen index that is the same as that claimed in instant invention, or alternatively having oxygen index values in a range overlapping with that as claimed in instant invention as well.  The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed compositions, if not taught, may be very well met by the compositions of Setogawa et al, since the compositions of Setogawa et al  are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when  the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

9. In the alternative, since i) “oxygen index” shows the level of flame retardancy and depends on the amount of added flame retardant, and ii) Setogawa et al discloses the aluminum hydrogen flame retardant being added in amount of 10-150 pbw per 100 pbw of the base resin ([0036]), therefore, it would have been further obvious to and within the skills of a one of ordinary skill in the art to choose aluminum hydroxide as the only flame retardant and further make variations and optimize by routine experimentation the specific amount of added aluminum hydroxide, so to produce the final composition having a desired level of flame retardancy, and thus the desired level of oxygen index, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  Claims 1, 3-4, 8-9, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Setogawa et al (US 2018/0158571) in view of Iwata et al (US 2015/0318076).

11. Setogawa et al discloses a halogen-free flame retardant composition comprising:
A) a base polymer comprising a combination of ethylene-vinyl acetate copolymer and polyethylene (Abstract); the polyethylene has a melting temperature of not more than 125ºC ([0028], as to instant claim 3) and
B) a halogen-free flame retardant comprising magnesium hydroxide or aluminum hydroxide ([0033]), wherein said flame retardants can be used in combination ([0034]).

12. Thus, based on the teachings of Setogawa et al, it would have been obvious to a one of ordinary skill in the art to choose and use the combination of magnesium hydroxide and aluminum hydroxide as the flame retardant in the composition of Setogawa et al as well. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
13.  The metal hydroxide flame retardant can be used in amount of 10-150 parts by mass relative to 100 parts by mass of the base polymer (Abstract; [0036]).

14. Specific examples 6 and 10 recite the use of magnesium hydroxide in amount of 10 pbw based on 100 pbw of the base polymer and the base polymer being a combination of ethylene-vinyl acetate copolymer and polyethylene (Table 1).

15. As to instant claim 8, Setogawa et al discloses an insulated wire comprising a conductor and an insulation layer covering the outer periphery of the conductor, wherein the insulation layer comprises said halogen-free flame retardant composition (Abstract). The composition comprises cross-linking agent and cross-linking aid ([0039]-[0042]), and thereby appears to be as least partially cross-linked (as to instant claim 8).

16. As to instant claim 9, the insulation wire comprises two layers (2 and 4 on Figure 2), wherein the outermost layer 4 comprises said halogen-free flame-retardant composition ([0056], [0057]).

17. As to instant claim 4, the composition comprises carbon black ([0037]), and thereby the hue of said composition will intrinsically and necessarily be black.

18. Setogawa et al does not recite the composition further comprising 5-30 part by mass of calcium carbonate, and the base resin comprising a modified product.

19. However, Iwata et al discloses a flame retardant composition comprising:
A’) a base resin comprising polyethylene, polypropylene and further maleic anhydride modified polyethylene and/or maleic anhydride modified ethylene-alpha olefin copolymer ([0043], as to instant claims 12-15);
B’) 10-150 part by mass relative to 100 parts by mass of the base resin of calcium carbonate (Abstract, [0048]),
Wherein the composition comprises excellent flame retardancy (Tables 1-4, [0108]) and is used as a sheath of insulated wire ([0063]-[0066]).

20. Since both Setogawa et al and Iwata et al  are related to flame retardant compositions comprising ethylene-based base resins and non-halogen flame retardants, the compositions used as insulating sheath covering wire, and thereby belong to the same field of endeavor, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Iwata et al  and Setogawa et al, and 
to include, at least partially, the modified polyethylene such as ethylene-alpha olefin-maleic anhydride terpolymer as the ethylene-based resin in the composition of  Setogawa et al, and to include, or obvious to try to include, at least partially, calcium carbonate as additional flame retardant in the composition of  Setogawa et al,  so to further improve flame retardant properties of said composition and since it would have been obvious to choose material based on its suitability.Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  MPEP 2141
21.  Since the composition of Setogawa et al in view of Iwata et al is substantially the same as that claimed in instant invention, therefore, the composition of Setogawa et al in view of Iwata et al  would be reasonably expected to comprise oxygen index that is the same as that claimed in instant invention, or having values in a range overlapping with that as claimed in instant invention as well.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

22. Further, since i) “oxygen index” shows the level of flame retardancy and depends on the amount of added flame retardant, and ii) Setogawa et al in view of Iwata et al discloses the magnesium hydroxide flame retardant being added in amount of 10-150 pbw per 100 pbw of the base resin ([0036] of Setogawa et al) and calcium carbonate added in amount of 10-150 pbw per 100 pbw of the base resin (Abstract of Iwata et al),  therefore, it would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific amount of added aluminum hydroxide, magnesium hydroxide and calcium carbonate, so to produce the final composition having a desired level of flame retardancy, and thus the desired level of oxygen index, thereby arriving at the present invention. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
All ranges in the composition of Setogawa et al in view of Iwata et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

23. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Setogawa et al (US 2018/0158571) in view of Iwata et al (US 2015/0318076) and Kibe et al (US 2016/0141072).

24.  The discussion with respect to Setogawa et al (US 2018/0158571) in view of Iwata et al (US 2015/0318076) set forth in paragraphs 10-22 above is incorporated here by reference.

25. Though Setogawa et al in view of Iwata et al do not explicitly recite said insulating composition comprising a metal deactivator,
Kibe et al discloses an electric wire comprising a conductor and a multi-layer insulation, wherein the insulation comprises:
- polyethylene resin ([0045]);
- flame retardants comprising magnesium hydroxide, aluminum hydroxide ([0053]);
- cross-linking agents ([0055]);
- colorant ([0055], specifically carbon black ([0065]) and further
- a metal deactivator to inhibit oxidation degradation by chelating metal ions, specifically dodecanedioic acid bis[N2-(2-hydroxybenzoyl)hydrazide  ([0060]).
It is noted that dodecanedioic acid bis[N2-(2-hydroxybenzoyl)hydrazide 
CAS 63245-38-5 is specified as being used as a metal deactivator in instant invention ([0021] of instant specification).

26.  Since Kibe et al and Setogawa et al in view of Iwata et al are related to insulators for insulating wires, comprising a polyethylene resin, magnesium-containing compound, aluminum hydroxide and calcium-containing compound as the flame retardants, and colorants, thereby belong to the same field of endeavor, wherein Kibe et al specifies the use of a metal deactivator to inhibit oxidation degradation by chelating metal ions, therefore, based on the combined teachings of Kibe et al and Setogawa et al in view of Iwata et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include, a metal deactivator in the composition of Setogawa et al in view of Iwata et al to inhibit oxidation degradation by chelating metal ions in the composition of Setogawa et al in view of Iwata et al, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

27. Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Setogawa et al (US 2018/0158571) in view of Iwata et al (US 2015/0318076) and Dollins et al (US 6,825,419).

28.  The discussion with respect to Setogawa et al (US 2018/0158571) in view of Iwata et al (US 2015/0318076) set forth in paragraphs 10-22 above is incorporated here by reference.

29. Though Setogawa et al in view of Iwata et al do not explicitly recite said insulation wires the multi-layered wires having green color and being used in power distribution panels,
Dollins et al discloses an electrical cable including a sheath that envelopes at least two wires having insulations (Fig. 1, Abstract, col. 2, lines 25-29), wherein the wire insulations are colored with specific colors (hue) to indicate the type of the cable (col. 2, lines 26-37), the specific colors maybe green or black (col. 3, lines 43-45, 56-60). The cables are used in power distribution such as in a junction box or switch box (col. 1, lines 6-32; col. 4, lines 37-39).

30. Since the insulations of the electrical cables are taught in the art to be colored by specific colors, including green and black, to indicate the specific type of cable, which cables are placed in power distributions boxes, as taught by Dollins et al, therefore, based on the combined teachings of  Dollins et al  and Setogawa et al in view of Iwata et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include the specific colorant, including green and/or black, as the colorant in the insulation composition of Setogawa et al in view of Iwata et al, so to distinguish between and to specify the type of said wire/cable, and further place/use said colored insulated wires in power distribution boxes, given such is desired, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

31.  Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Setogawa et al (US 2018/0158571), as evidenced by Yamada (US 2011/0197472), in further view of Iwasaki et al (US 2016/0125973).

32. The discussion with respect to Setogawa et al (US 2018/0158571), as evidenced by Yamada (US 2011/0197472), set forth in paragraphs 6-9 above is incorporated here by reference.

33. Setogawa et al does not recite the base resin further comprising a modified product and terpolymer of said resin.

34. However, Iwasaki et al discloses a flame retardant composition used as an insulation coating on a conductor (Abstract), comprising:
A’) a base resin comprising ethylene-vinyl acetate copolymer and further an acid modified polyolefin resin (Abstract), specifically acid-modified ethylene-butene terpolymers ([0031]-[0032]) and
B’) a metal hydroxide, specifically aluminum hydroxide, flame retardant ([0042]),
Wherein Iwasaki et al explicitly teaches that the acid-modified polyolefin increases adhesion between the base polymer and the non-halogen flame retardant and imparts fuel resistance and cold resistance to the composition ([0031]).

35. Since both Setogawa et al and Iwasaki et al are related to non-halogen flame retardant compositions comprising ethylene-based base resins and non-halogen flame retardants, the compositions used as insulating sheath covering wire, and thereby belong to the same field of endeavor, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Iwasaki et al  and Setogawa et al, and to include, at least partially, the acid-modified polyethylene such as acid-modified ethylene-butene terpolymers as the ethylene-based resin in the composition of  Setogawa et al,  so to increase adhesion between the base polymer and the non-halogen flame retardant and to impart fuel resistance and cold resistance to the composition and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

Response to Arguments
36.  Applicant's arguments filed on March 29, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764